DANIEL, Chief Judge.
Defendant Daniel Hamilton appeals from the judgments and sentences *1187imposed by the trial court after a jury found him guilty of committing the offenses of possession of cocaine1 and sale or delivery of cocaine.2 Hamilton contends that the trial court violated the prohibition against double jeopardy by imposing judgment and sentence on both convictions because the convictions were predicated upon a single criminal act, the sale of one rock of crack cocaine to an undercover police officer. We agree. See Carawan v. State, 515 So.2d 161 (Fla.1987).3 See also Davis v. State, 550 So.2d 1188 (Fla. 5th DCA 1989). Accordingly, we vacate the judgment and sentence imposed on the possession charge. Remand, however, is not necessary because the trial court sentenced Hamilton within the recommended guidelines range and reversal of the possession conviction does not change the recommended guidelines range.
AFFIRMED in part; VACATED in part.
COBB and SHARP, JJ., concur.

. § 893.13(l)(f), Fla.Stat. (1987).


. § 893.13(l)(a)(l), Fla.Stat. (1987).


.The offenses involved occurred prior to July 1, 1988, the effective date of Ch. 88-131, § 7, Laws of Fla. See Smith v. State, 547 So.2d 613 (Fla.1989).